      Case 2:20-cv-00489-KWR-CG Document 20 Filed 09/02/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DEWAYNE BROWN

              Plaintiff,

v.                                                             No. CV 20-489 KWR/CG

SUPERIOR ENERGY SERVICES, INC., et al.,

              Defendants.

                                 SCHEDULING ORDER
       In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to a “180-day” discovery track. Accordingly, the

termination date for discovery March 1, 2021, and discovery shall not be reopened, nor

shall case management deadlines be modified, except by an order of the Court upon a

showing of good cause. This deadline shall be construed to require that discovery be

completed on or before the above date.

       Before moving for an order relating to discovery, the parties may request a

conference with the Court in an attempt to resolve the dispute. Service of interrogatories

or requests for production shall be considered timely only if the responses are due prior

to the deadline. A notice to take deposition shall be considered timely only if the

deposition takes place prior to the deadline. The pendency of dispositive motions shall

not stay discovery.
         Case 2:20-cv-00489-KWR-CG Document 20 Filed 09/02/20 Page 2 of 3


       Motions relating to discovery (including, but not limited to, motions to compel and

motions for protective order) shall be filed with the Court and served on opposing parties by

March 22, 2021. See D.N.M.LR-Civ. 7 for motion practice requirements and timing of

responses and replies. This deadline shall not be construed to extend the twenty-day time

limit in D.N.M.LR-Civ. 26.6.

       Plaintiffs shall identify to all parties in writing any expert witness to be used by Plaintiffs

at trial and to provide expert reports pursuant to Fed. R. Civ. P. 26(a)(2)(B) no later than

November 30, 2020. All other parties shall identify in writing any expert witness to be used

by such parties at trial and to provide expert reports pursuant to Fed. R. Civ. P. 26(a)(2)(B)

no later than December 30, 2020.

       Pretrial motions, other than discovery motions, including Plaintiff’s Motion for Class

Certification, if any, shall be filed with the Court and served on the opposing party by April 1,

2021. See D.N.M.LR-Civ. 7 for motion practice requirements and timing of responses and

replies. Any pretrial motions, other than discovery motions, filed after the above dates shall,

in the discretion of the Court, be considered untimely. If documents are attached as exhibits

to motions, affidavits or briefs, those parts of the exhibits that counsel want to bring to the

attention of the Court must be highlighted in accordance with D.N.M.LR-Civ. 10.6.

       Plaintiffs shall have until September 30, 2020, to join additional parties and to amend

the pleadings. Defendants shall have until October 30, 2020, to join additional parties and to

amend the pleadings.

       Counsel are directed to file a consolidated final Pretrial Order as follows: Plaintiffs to

Defendants on or before May 17, 2021; Defendants to Court on or before June 1, 2021.

Counsel are directed that the Pretrial Order will provide that no witnesses except rebuttal

witnesses whose testimony cannot be anticipated, will be permitted to testify unless the name

of the witness is furnished to the Court and opposing counsel no later than thirty (30) days
         Case 2:20-cv-00489-KWR-CG Document 20 Filed 09/02/20 Page 3 of 3


prior to the time set for trial. Any exceptions thereto must be upon order of the Court for good

cause shown.

       IT IS SO ORDERED.

                                   _______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                               3
